Citation Nr: 1221723	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 10 percent for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These claims have been remanded by the Board on several occasions, most recently by remand action dated November 2010. 

The Board will decide the claim for an increased evaluation for bilateral hearing loss. The issue of an increased evaluation for cervical disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via        the Appeals Management Center (AMC), in Washington, DC. VA will notify            the Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of Level I in the right ear, and Level III in the left ear. 


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim being decided on appeal, the RO/AMC has issued          December 2003 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and            38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional          VA medical records, private treatment records and other Federal records.                       See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the April 2004 rating decision                 on appeal, and thus met the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist              the Veteran through obtaining records of VA outpatient treatment, as well as arranging for him to undergo VA Compensation and Pension examinations.               See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has declined the opportunity for a hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.  The rating criteria at 38 C.F.R. § 4.86  addresses exceptional patterns of hearing loss. The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz. As the following evidence reflects, the Veteran has not suffered from an exceptional pattern of hearing loss. 

During pendency of the instant claim for increased rating, the Veteran underwent VA Compensation and Pension examination in December 2003 by an audiologist. The Veteran at that time reported significant loss of hearing in both ears, and indicated it was difficult to hear people talking to him or hear the television.         The reported functional impairment consisted of ringing in both ears and increased difficulty understanding conventional speech. The condition did not result in any time lost from work. On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
50
45
LEFT
15
15
55
75
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

Thereafter, the Veteran next underwent relevant VA examination in             December 2010. On this audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
55
55
LEFT
30
40
75
85
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear. The VA examiner further described the Veteran's hearing loss condition as having a significant effect upon occupation. Also noted was that the Veteran reported difficulty hearing in his daily life. He stated that he had to constantly ask speakers to repeat themselves. He had trouble hearing on the telephone, and hearing and understanding the clarity of women's voices.                The diagnosis was mild to moderately-severe sensorineural hearing loss in the  right ear, and mild to profound sensorineural hearing loss on the left side. 

Applying the provisions of the VA rating criteria, the Board is constrained to deny the claim for a compensable evaluation for the Veteran's bilateral hearing loss. Having reviewed the record, the most pronounced (as well as most recent) findings regarding service-connected hearing loss is set forth through the December 2010 VA Compensation and Pension audiological examination. Based upon the audiometric findings and speech recognition scores therein, however, the VA exam establishes no worse than Level I right ear hearing loss and Level III left ear hearing loss, pursuant to 38 C.F.R. § 4.85, Table VI. When these two designations are combined under Table VII, the rating table for hearing impairment, the result is a noncompensable (0 percent) disability evaluation. Consequently, upon application of the available rating criteria, a compensable evaluation is not warranted. Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's bilateral hearing loss under the VA Rating Schedule.       

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's bilateral hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.                      See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. 

However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard,             the Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. The December 2010 VA examiner considered the Veteran's report of difficulty hearing in the course of ordinary life, including during telephone conversations. Nonetheless, there is no definitive showing of an exceptional or unusual impact upon employment capacity occasioned by bilateral hearing loss alone, particularly were the Veteran to potentially utilize a hearing amplification device. In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A compensable disability rating for bilateral hearing loss is denied. 


REMAND

The Board deems warranted a further remand of the claim for an increased evaluation for cervical disc disease. 

Under VA law, the disability evaluation procedures for a disorder where predicated upon limitation of motion of an affected joint are intended to be comprehensive in consideration of functional loss. As indicated in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability  on repetitive use, and incoordination. See also 38 C.F.R. §§ 4.45 and 4.59.                When functional loss is present, the VA examiner must then attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors. DeLuca, supra. The statement of objective range of motion findings alone without discussion of functional loss therefore would not be sufficient for rating purposes.

Most recently, the Veteran underwent VA examination for his service-connected cervical spine disorder in December 2010. At that time, range of motion findings were within normal parameters, and the VA examiner observed no objective evidence of pain following repetitive motion. This notwithstanding, the Veteran steadfastly maintains that he experienced and objectively demonstrated a pronounced level of pain during the December 2010 VA examination, which the VA examiner ostensibly failed to recognize or document. The Board has no way of verifying this -- but giving the Veteran the benefit of the doubt, a new examination must be ordered. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected disability of the cervical spine, with a different examiner than last evaluated him in December 2010. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the cervical spine.                  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected region of the spine. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner should also be asked to determine whether the cervical spine exhibits weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The VA examiner is requested to give as thorough consideration as possible to question of whether there is additional range of motion loss attributable to pain, weakness, or other forms of functional loss. 

It is further requested that the VA examiner identify any and all neurological impairment associated with                    the Veteran's cervical spine disorder. 

2. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for increased rating for cervical disc disease. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


